Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 16-30 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to because Figures 1-3 include grayscale drawings. Grayscale drawings are analogous to black and white photographs, which are not ordinarily permitted unless they are the only practicable medium for illustrating the claimed invention (37 CFR 1.84(b)(1)). Here, the grayscale drawings could be illustrated as traditional line drawings, so the use of grayscale is not the only practical medium for illustrating the claimed invention. Furthermore, the grayscale drawings in Figures 1-3 would make the details of the drawings difficult to decipher in the printed application. Therefore, Examiner suggests amending Figures 1-3 to use line drawings instead of grayscale drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an automatic movement device configured to automatically move the saddle according to a movement pattern program …” in claim 16.
“an auxiliary control device configured to … compare expected values to current values … and to trigger an associated safety function” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 7 recites “the locality of the automatic movement device” and the phrase “the locality” lacks antecedent basis. Furthermore, it is unclear what would be meant by “a locality of the automatic movement device.” What would be considered “a locality” of the device?
Claim 16, line 15 recites “in accordance with the movement pattern program…” and the phrase “in accordance with” is vague. It is unclear in what manner the expected 
Claim 16, line 17 recites “the sensor” which lacks antecedent basis. Examiner suggests --the at least one sensor--.
The remaining claims are ejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-19, 21-22, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (2006/0025226) in view of Nalty et al. (6,616,456) and Stockmaster et al. (2016/0256346).
Regarding claim 16, Nakano discloses a hippotherapy device (Fig. 1, Fig. 26), comprising: a saddle defining a seat for a person (“seat assembly 112 imitating the shape of a horseback or a saddle which the user straddles” see lines 7-8 of [0107]); a 
Nakano is silent regarding a person securing device, comprising: a main support; a body strap mounted on the main support, at least one sensor configured to detect at least one physical variable characterizing a body posture of a person on the saddle, and an auxiliary control device configured to use expected values of the at least one physical variable in accordance with the movement pattern program and the position 
Nalty teaches a related hippotherapy device (Fig. 3) that includes a person securing device (see col. 15, lines 4-15), comprising a main support (“overhead support frame”, see col. 15, lines 4-5), a body strap (harness with a trunk and pelvis jacket made of canvas, see col. 15, lines 6-11) mounted on the main support (“tension supplied through support cables leading from the trunk jacket to the overhead support frame” see col. 15, lines 13-15). This supporting harness will allow the therapist to determine the percent of gravity being experienced by the patient (see col. 15, lines 11-15) and would provide an expected result of preventing the patient from falling to the ground.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakano to include a person securing device comprising a main support and a body strap mounted on the main support as taught by Nalty so that the supporting harness can adjust the amount of gravity being experienced by the patient and to provide an expected result of preventing the patient from falling to the ground.
The modified Nakano/Nalty device is still silent regarding at least one sensor configured to detect at least one physical variable characterizing a body posture of a person on the saddle, and an auxiliary control device configured to use expected values of the at least one physical variable in accordance with the movement pattern program 
Stockmaster teaches a related person securing device (Fig. 1) with a body strap (support harness 222, Fig. 1), at least one sensor (“sensor for sensing a vertical force applied to the strap” see lines 22-23 of [0008], see load sensor 460, Fig. 13, and see the first two sentences of [0314]) configured to detect at least one physical variable (continuously monitoring the force applied to strap 340 will involve the force sensor, see the first two sentences of [0340]. The force applied is a physical variable) characterizing a body posture of a person (the measured force is describing whether the person is falling and their vertical movement. Thus, it is characterizing the user’s body posture; see the last sentence of [0339. In the modified device, the person will be on a saddle); and an auxiliary control device (programmable PC 170, Fig. 1) configured to use expected values of the at least one physical variable (“threshold” for the force detected, see lines 10-13 of [0340]. Additionally, note that the “Dynamic Fall Protection” sensitivity and the “Descent Limit” can be adjusted to different sensitivities, see the last sentence of [0339], the last sentence of [0336], and see Fig. 44) in accordance with the movement pattern program and the position and orientation of the saddle (in the modified device, the controller using the expected values of the at least one physical variable will be “in accordance with” the movement pattern program and position and orientation of the saddle because the user will be wearing the harness while on the moving saddle. Thus, the controller will be monitoring the vertical force applied to the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the person securing device of Nakano/Nalty to include at least one sensor configured to detect at least one physical variable characterizing a body posture of a person on the saddle, and an auxiliary control device configured to use expected values of the at least one physical variable in accordance with the movement pattern program and the position and orientation of the saddle, to compare the expected values to current values of the at least one physical variable detected by the sensor, and to trigger an associated2Preliminary Amendment dated June 6, 2019 safety function if a deviation of the current values from the expected values exceeds a predetermined tolerance threshold as taught by Stockmaster so that the therapist can set an adjustable dynamic fall protection sensitivity depending on the supporting assistance needs of the particular patient, and the safety function will further help 
Regarding claim 18, the modified Nakano/Nalty/Stockmaster device discloses wherein the safety function to be triggered is at least outputting a signal indicating an unsafe state of the person on the saddle (detecting a “fall” is indicative of an unsafe state of the person, see the last two sentences of [0339] of Stockmaster).  
Regarding claim 19, the modified Nakano/Nalty/Stockmaster device discloses wherein the safety function to be triggered is an activation of at least one actuator that acts on at least one of the spatial position or the spatial orientation of at least one of the upper body, the head, at least one arm, or at least one leg of the person (the safety function to be triggered will cause the vertical motion of the strap 430 to be dampened or stopped by the system, see lines 4-13 of [0340] of Stockmaster. This dampening or stopping by the system involves at least one actuator 400, Fig. 14, to perform the dampening and/or stopping function, and this would necessarily “act on” the spatial position or spatial orientation of at least one of the upper body, the head, at least one arm, or at least one leg of the person because their vertical motion would be stopped and they would be prevented from falling. Thus, the spatial position of their head, for example, would be “acted on” as their head would be prevented from falling further downwards).  
Regarding claim 21, the modified Nakano/Nalty/Stockmaster device discloses wherein the at least one sensor (such as load sensor 460, Fig. 13 of Stockmaster) is connected via a communication connection (cable 462, Fig. 14 of Stockmaster) to the auxiliary control device (see the first sentence of [0315] and the first sentence of [0316] 
Regarding claim 22, the modified Nakano/Nalty/Stockmaster device discloses wherein: the body strap (harness of Nalty, as modified by support harness 222 of Stockmaster) is mounted suspended on the main support (“overhead support frame” of Nalty) by a support cable (“support cables leading from the trunk jacket to the overhead support frame” see col. 15, lines 13-15 of Nalty). The modified device as currently combined is silent regarding an angle transducer configured to detect an angular position of the support cable.  
However, Stockmaster additionally teaches that other system performance metrics may be used to detect a fall, including rapid changes in strap angle, and that these detection options may be implemented in combination (see the last sentence of [0340]). Detecting rapid changes in strap angle would include an angle transducer configured to detect an angular position of the support cable/strap.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support cable of 
Regarding claim 24, the modified Nakano/Nalty/Stockmaster device discloses wherein: the body strap (harness of Nalty, as modified by support harness 222 of Stockmaster) is mounted suspended on the main support by a support cable (“support cables leading from the trunk jacket to the overhead support frame” see col. 15, lines 13-15 of Nalty); and the hippotherapy device further comprises a force transducer configured to detect a tensile force on the support cable (load sensor 460 of Stockmaster is configured to detect tensile force on the support cable in the modified device, see the first two sentences of [0315] of Stockmaster).
Regarding claim 26, the modified Nakano/Nalty/Stockmaster device discloses wherein: the body strap (harness of Nalty, as modified by support harness 222 of Stockmaster) is adjustably mounted on the main support (it can move vertically up and down based upon the amount of slack in the supporting cable/strap, and it can be adjusted to attach/detach it from the user); and the hippotherapy device further comprises: at least one actuator configured to automatically act on the body strap to vary a spatial pose of the body strap (the safety function of Stockmaster will cause the vertical motion of the strap 430 to be dampened or stopped by the system, see lines 4-13 of [0340] of Stockmaster. This dampening or stopping by the system involves at least one actuator 400, Fig. 14, to perform the dampening and/or stopping function, which will “act on” the body strap and vary a spatial pose by preventing the user’s body from falling); wherein the auxiliary control device (controller 170 taught by Stockmaster) is 
Regarding claim 27, the modified Nakano/Nalty/Stockmaster device discloses a bearing (drum 420, Fig. 11 of Stockmaster, this is a machine part that allows the cable/strap to turn/slide along and thus reads on a bearing) mounting the body strap (harness) on the main support (the harness is mounted to the main support via a strap 430, and the drum 420, Fig. 11 of Stockmaster), the bearing configured to adjust at least one of: at least one direction of the body strap, or at least one orientation of the body strap in space (the bearing 420 is configured to adjust the orientation of the body strap/harness in space because it is in communication with a drive 410 that acts to raise/lower the body strap or provide a braking force to the strap, see the last 21 lines of [0308] of Stockmaster); the bearing (420) comprising a braking device (actuator drive 410, Fig. 11 of Stockmaster) configured to brake a movement of the bearing using selectable braking properties, the braking properties being settable by the actuator controlled by the auxiliary control device (see the last 21 lines of [0308] of Stockmaster, and see lines 8-10 of [0340], the actuator drive 410 can selectively provide a braking effect when the auxiliary control device detects the user is falling. The braking 
Regarding claim 28, the modified Nakano/Nalty/Stockmaster device discloses a bearing (drum 420, Fig. 11 of Stockmaster, this is a machine part that allows the cable/strap to turn/slide along and thus reads on a bearing) mounting the body strap (harness) on the main support (the harness is mounted to the main support via a strap 430, and the drum 420, Fig. 11 of Stockmaster) for swinging movement thereon (the strap 430 is able to move in an angular motion because Stockmaster states that changes in strap angle may be detected in the last sentence of [0340]. Thus, the strap is at least able to have a swinging movement thereon through an angular displacement), in at least one of: at least one direction, or at least one orientation of the body strap in space (the bearing 420 is configured to allow swinging movement in at least one angular direction, or allow movement of at least one orientation of the body strap/harness in space because it is in communication with a drive 410 that acts to raise/lower the body strap or provide a braking force to the strap, see the last 21 lines of [0308] of Stockmaster); the bearing (420) comprising a vibration damping device (actuator drive 410, Fig. 11 of Stockmaster; see lines 8-12 of [0340], vibration will be at least partially dampened because the strap movement will be “dampened or stopped”) configured to brake a damp a movement of the bearing using selectable damping properties, the damping properties being settable by the actuator controlled by the auxiliary control device (see the last 21 lines of [0308] of Stockmaster, and see lines 8-10 of [0340], the actuator drive 410 can selectively provide a braking effect when the 
Regarding claim 29, the modified Nakano/Nalty/Stockmaster device discloses a drive device (drive 410, Fig. 11, Fig. 14 of Stockmaster) on the main support (overhead frame) and configured to drive movement of the body strap (harness) in at least one of: at least one direction, or at least one orientation of the body strap in space (drive 410 is configured to drive vertical movement of the strap 430, which will move the body strap harness because it is connected to the harness. See the last 21 lines of [0308] of Stockmaster, “The strap 430… is raised and lowered under the control of the belt drive 410”); wherein the drive device (410) comprises at least one motor that constitutes at least one of the at least one actuator (drive 410 may be an ACOPOS servo drive, see the last 21 lines of [0308] of Stockmaster, the drive 410 is part of the at least one actuator 400, see Fig. 11, Fig. 14), the drive device (410) configured to move the body strap (harness) in an automatically driven manner (strap 430 is raised and lowered under the control of belt drive 410, see the last 21 lines of [0308]), controlled by the auxiliary control device (the controller 170 of Stockmaster controls the operations of the drives).  
  Claims 17, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (2006/0025226) in view of Nalty et al. (6,616,456) and Stockmaster et al. (2016/0256346) as applied to claim 16 above, and further in view of Chu et al. (2011/0312473).
Regarding claim 17, the modified Nakano/Nalty/Stockmaster device is silent regarding wherein the physical variable characterizing the body posture of the person on the saddle is at least one of a spatial position or a spatial orientation of at least one of the upper body, the head, at least one arm, or at least one leg of the person.  
Chu teaches a related exercising device (Fig. 1) that includes at least one sensor (inertial sensor(s) 28, Fig. 1) that measures a physical variable characterizing the body posture of the person (sensors 28 sense position and velocity, such as trunk angle and velocity, see lines 4-10 of [0097], which characterize body posture) including at least one of a spatial position of the upper body or at least one leg of the person (sensors 28 are positioned on the leg and upper body of the person as seen in Fig. 1, and these sensors measure position and velocity, see lines 4-10 of [0097]). One of ordinary skill in the art would recognize these sensors indicate the position of the user’s body and provide useful information indicative of when a user may be falling (see the penultimate sentence of [0097]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one sensor of Nakano/Nalty/Stockmaster to include inertial sensors mounted on the patient’s harness, torso, and leg as taught by Chu so that the position of the user’s body can be more accurately monitored, and the information can be used to help determine when a user may be falling.

Chu teaches a related exercising device (Fig. 1) that includes at least one sensor (inertial sensor(s) 28, Fig. 1) that is arranged on a body strap (the middle sensor 28 in Fig. 1 is mounted on harness 38) and that measures a physical variable characterizing the body posture of the person (sensors 28 sense position and velocity, such as trunk angle and velocity, see lines 4-10 of [0097], which characterize body posture) including at least one of a spatial position of the upper body or at least one leg of the person (sensors 28 are positioned on the leg and upper body of the person as seen in Fig. 1, and these sensors measure position and velocity, see lines 4-10 of [0097]). One of ordinary skill in the art would recognize these sensors indicate the position of the user’s body and provide useful information indicative of when a user may be falling (see the penultimate sentence of [0097]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one sensor of Nakano/Nalty/Stockmaster to include inertial sensors mounted on the patient’s harness, torso, and leg as taught by Chu so that the position of the user’s body can be more accurately monitored, and the information can be used to help determine when a user may be falling.
Regarding claim 25, discloses wherein: the body strap (harness of Nalty, as modified by Stockmaster’s harness 222) is mounted suspended on the main support by a support cable (“support cables leading from the trunk jacket to the overhead support frame” see col. 15, lines 13-15 of Nalty); and the body strap (harness) comprises: at 
The modified device is silent regarding the first support strap section comprises a first transducer configured to detect at least one physical variable on the first support strap section; and the second support strap section comprises a second transducer configured to detect at least one physical variable on the second support strap section.
Chu teaches a related exercising device (Fig. 1) that includes at least one sensor (inertial sensor(s) 28, Fig. 1) that may be arranged on a body strap (at least one sensor 28 in Fig. 1 is mounted on harness 38) and that measures a physical variable 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one sensor of Nakano/Nalty/Stockmaster to include inertial sensors mounted on the patient’s harness, torso, and leg as taught by Chu so that the position of the user’s body can be more accurately monitored, and the information can be used to help determine when a user may be falling.
The modified Nakano/Nalty/Stockmaster/Chu device thus has multiple transducers (28, Chu) configured to measure at least one physical variable (position, velocity) and the transducers may be mounted to the harness (28, see Fig. 1 of Chu) but the modified device does not specifically state the device has transducers on the first strap section and the second strap section.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Nakano/Nalty/Stockmaster/Chu to include inertial measurement transducers in a plurality of locations on the harness, including the first strap section and the second In re Japikse, 86 USPQ 70. MPEP 2144.04.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (2006/0025226) in view of Nalty et al. (6,616,456) and Stockmaster et al. (2016/0256346) as applied to claim 16 above, and further in view of Bucher et al. (2015/0306440).
Regarding claim 23, the modified Nakano/Nalty/Stockmaster device discloses wherein: the body strap (harness of Nalty, as modified by Stockmaster’s harness 222) is mounted suspended on the main support by a length-variable support cable (“support cables leading from the trunk jacket to the overhead support frame” see col. 15, lines 13-15 of Nalty. The cable will vary in length in the modified device, similar to the strap 430 of Stockmaster as it is adjusted to provide different supporting forces to the harness); but is silent regarding the hippotherapy device further comprising a length transducer configured to detect a current length of the support cable.  
Bucher teaches a related exercising device (Fig. 1) with a body strap (harness 114, Fig. 1) mounted suspended on a main support (horizontal portion 18 of arm 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support cable of Nakano/Nalty/Stockmaster to additionally include a length transducer to determine changes in the effective length the support cable as taught by Bucher because this will provide additional data indicative of the movement of the user attached to the end of the cable and thus can be used as feedback to more thoroughly monitor the user’s motion.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (2006/0025226) in view of Nalty et al. (6,616,456) and Stockmaster et al. (2016/0256346) as applied to claim 26 above, and further in view of Edwards et al. (4,898,378).
Regarding claim 30, the modified Nakano/Nalty/Stockmaster device as currently combined is silent regarding the movement controller (controller 110 including control circuit 204, microcomputer 203a, memory 203b, Fig. 37 of Nakano) being configured to 
Edwards teaches a related exercise device (Fig. 1) with a movement controller (kill switch 67, Fig. 2) that is configured to automatically modify a movement pattern for the activation of the movement device (motor 19, Fig. 2) based on the action of the body strap (safety harness 45, Fig. 1; the kill switch 67 cuts off power to the treadmill motor when the user falls and the kill switch is pulled, see col. 1, lines 46-53). This will prevent the user from being harmed by continued movement of the exercising device while the user is falling or collapsing (see col. 1, lines 39-43).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body strap and the movement controller of Nakano/Nalty/Stockmaster to include a kill switch that is configured to automatically modify (shut off) a predetermined movement pattern for the activation of the movement device based on the action on the body strap as taught by Edwards so that the exercise device will stop operation once the user is determined to be falling or collapsing from the exercise device. Furthermore, this automatic adjustment of the operation of the device will be based at least partially on the at least one actuator on the body strap because the at least one actuator is also going to be providing a force to the body strap when it is determined that the user is falling (see para. [0338], [0340] of Stockmaster). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aryananda et al. (2017/0165145) discloses a related support .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785        

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785